Citation Nr: 0530635	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-25 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, 
to include as a result of exposure to herbicides.

4.  Entitlement to service connection for gangrene of the 
feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from  a November 2001 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  The issues of entitlement 
to service connection for bilateral hearing loss, for 
tinnitus, and for gangrene of the feet are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims with respect to a skin disability has 
been obtained or requested by the RO.

2.  A skin disability was not present in service and is not 
shown to be due to service, including inservice exposure to 
herbicides.


CONCLUSION OF LAW

A skin disability, including dermatitis or tinea corporis, 
was not incurred in, aggravated by, or otherwise related to 
active service, including inservice exposure to Agent Orange 
or other herbicides.  38 U.S.C.A. § 1110, 1116 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
February 2001 that told him what was necessary for his claim 
for service connection for a skin disability to be granted.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC) and the Supplemental Statement of 
the Case (SSOC), he was provided with specific information as 
to why his claim seeking service connection a skin disability 
was being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's February 2001 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit any evidence in his 
possession that pertains to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the March 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in November 2001.  
Therefore, there is no defect in the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, buddy statements, service 
personnel records, VA treatment records, private treatment 
records, and provided the veteran with several VA 
examinations.  The veteran has not indicated that there is 
any additional evidence available to help support his claim 
for service connection.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint of or diagnosis of a skin disability.  The 
veteran's separation examination does not indicate any 
finding of these disabilities.  The veteran received no 
treatment for a skin condition until many years after leaving 
service.  The veteran has been treated for basal cell 
carcinoma, dermatitis, seborrheic keratosis, tinea 
versicolor, and tinea corporis.  None of the private medical 
records or VA treatment records suggests that the veteran's 
skin condition is linked to service in any way.  The Board 
acknowledges the veteran's belief that his disabilities are 
related to service, but as a layperson, the veteran is not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, direct service connection for a skin disability 
variously diagnosed as dermatitis, seborrheic keratosis, or 
tinea corporis is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

The veteran, in the alternative, has claimed that his skin 
disability should be presumed service-connected as a result 
of exposure to Agent Orange while in the Republic of Vietnam.  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service (which is now presumed 
for all veterans who served in the Republic of Vietnam), 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  The regulations 
do not provide for presumptive service connection for skin 
disabilities other than those listed, and therefore, 
presumptive service connection is not warranted for these 
disabilities.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.307, 3.309 
(2005).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for dermatitis by 
presenting competent evidence suggesting that the disability 
was caused by inservice Agent Orange exposure.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303; Gilbert v Derwinski, 1 Vet. 
App. 49 (1990).  However, the veteran has presented no 
competent medical evidence causally linking his claimed 
disability to exposure to Agent Orange in service.  

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that the veteran's dermatitis, seborrheic 
keratosis, tinea versicolor, or tinea corporis is related to 
Agent Orange exposure, the Board finds that the clear 
preponderance of competent evidence is against a finding that 
service connection is warranted for a skin disability.  The 
Board notes that the veteran has been granted service 
connection for tinea pedis (claimed as jungle rot of the 
feet).

Therefore, as shown above, the Board can find no basis on 
which to grant service connection for the veteran's skin 
disorder, variously described as dermatitis, seborrheic 
keratosis, tinea versicolor, or tinea corporis.


ORDER

Entitlement to service connection for a skin disability, to 
include as a result of exposure to herbicides, is denied.




REMAND

The veteran has stated that he has was treated at Ft. Polk 
hospital while in service in November or December 1965.  The 
RO must attempt to obtain any inpatient medical records from 
Ft. Polk hospital dated in 1965.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA, 
service, or Social Security records.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473.

If evidence of gangrene is found in service, then the RO 
should schedule an examination to determine whether there are 
any current residuals of gangrene.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

In addition, the RO should schedule the veteran for another 
examination for his hearing loss and tinnitus.  It is 
recognized that the RO did obtain an opinion in this case; 
however, that opinion does not appear to be adequate.  For 
instance, reference was made to specific service records 
regarding hearing loss; however, it does not appear that all 
service records were considered.  Moreover, the opinion is 
somewhat ambiguous in that while it concludes that current 
hearing loss wasn't related to service, it does make 
reference to hearing loss being present on entry into 
service.  Under the circumstances, additional examination and 
opinion is required, not only with respect to hearing loss, 
but also to tinnitus.

Because additional evidence is required, and an examination 
is needed, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the VCAA.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington DC for the 
following action:

1.  The RO should contact the Ft. Polk 
Army Hospital and inquire whether there 
are any records available concerning 
treatment the veteran reported took place 
as an inpatient in November or December 
1965.  If no such records are available, 
the RO should obtain written confirmation 
of that fact 

2.  If treatment for gangrene can be 
verified by service records, then the RO 
should schedule the veteran for an 
examination in order to ascertain whether 
the veteran suffers from any current 
residuals of gangrene.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
A complete rationale for any opinion 
offered should be included.

3.  The RO should schedule the veteran 
for an examination to determine the 
etiology of the veteran's hearing loss 
and tinnitus.  All necessary tests should 
be conducted.  The examiner is instructed 
to specifically review the reports of 
hearing testing in service including the 
service entrance examination in June 
1965, and the examinations in January 
1966, September 1966 and February 1967.  
The examiner should also review the March 
1990 and September 1996 private hearing 
examinations, and the August 2001 and 
September 2002 VA examinations.  The 
examiner is requested to offer an opinion 
with respect to the following questions: 
a) was bilateral hearing loss noted at 
the time of entry into service, with 
consideration being given to the VA 
definition of hearing loss as provided by 
38 C.F.R. § 3.385.  b) If hearing loss 
was present at the time of entry into 
service, is it at least as likely as not 
(50 percent probability or more) that it 
increased in severity either during 
service or after service as a result of 
noise trauma sustained in service.  c) If 
chronic hearing loss was not present at 
the time of entry into service, is it at 
least as likely as not that it was 
initially manifested during service or, 
if after service, as the result of 
exposure to in-service noise trauma.  d)  
Is it at least as likely as not that the 
veteran has tinnitus as a result of 
exposure to noise trauma in service.  A 
complete rationale for any opinion 
offered should be included.

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


